DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 06/16/2020.
Claims 1, 7, 9-15, 31, 38-40, 42-45, and 60.are pending.
Claims 2-6, 8, 16-30, 32-37, 41 and 46-59 have been cancelled.

Response to Arguments
Applicant’s arguments filed 12/21/2020, with respect to the rejection(s) of claim(s) 1-3, 7-15, 31, 33-34, 38-45 and 60 under 35 USC § 103 have been fully considered but they are not persuasive.
The Applicant presented argument that - 
(i) Amended claim 1 to recite, in part "generating a CSI-RS configuration for the CSI-RS based on the determining that the serving cell for the UE is to supply the timing for the UE to use to measure the CSI-RS and the determining that the neighbor cell of the serving cell is to transmit the CSI-RS, wherein the CSI-RS configuration comprises an indication that the UE is to use the timing of the serving cell to measure the CSI-RS.", and submits that the cited references do not disclose or suggest at least this feature of claim 1. (REMARKS, Page 10, Paragraph 3)

(iii) The cited references do not disclose or suggest at least "a channel state information-reference signal ( CS/RS) configuration for a CSI-RS to be transmitted by a neighbor cell of a serving cell for the UE, wherein the CSI-RS configuration comprises an indication that the UE is to use timing of the serving cell to measure the CSI-RS" as claimed in claim 31. (REMARKS, Page 15, Paragraph 3)

The Examiner respectfully disagrees.
With respect to Applicant’s argument (i), the Examiner presents that Seo discloses (Para [0106]) the (serving BS, see Fig. 8) BS may inform (generates CS-RS configuration and configure) the UE of a CSI-RS configuration used by a neighbor cell, UE may measure CSI-RS to be transmitted according to specific CSI-RS configuration (indicated by the BS) from among CSI-RS configurations of the neighbor cell; (Fig. 8, S807, Para [0115]) In step S807, the UE may receive CSI-RS transferred from the target BS on the basis of first time information received from the serving BS; (Embodiment 2, Para [0119-0122]) The (serving) BS may configure CSI-RS of the neighbor cell and may signal the timing relationship between the serving cell and the neighbor cell; (Embodiment 3, Para [0125-0127]) Serving BS coordinates its own timing 
Accordingly claim 1 is rejected.
Claim 15 with similar feature as in claim 1 is also rejected for the same reason as claim 1.

With respect to Applicant’s argument (ii), the Examiner presents that Seo discloses Para [0125]: BS 1 or BS 2 may measure a specific time during which a Tx signal (e.g., CRS, CSI-RS, etc.) from the other party arrives at BS 1 or BS 2, and BS 1 or BS 2 may delay its own time boundary by the measured propagation delay. If necessary, the serving BS may command another target BS to advance (or delay) a time boundary. Thus Seo teaches “as a result of determining that the neighbor cell of the serving cell is to transmit the CSI-RS, sending to the neighbor cell an indication of the timing difference between the serving cell and the neighbor cell.” As claimed by amended claim 9.
With respect to Applicant’s argument (iii), the Examiner presents that Seo discloses (Para [0106]) the (serving BS, see Fig. 8) BS may inform (generates CS-RS 
Accordingly, claim 31 is rejected.
Claim 45 with similar feature as in claim 1 is also rejected for the same reason as claim 31.
Dependent claims 7, 9-14, 38-40, 42-44, and 60 being dependent on claims 1, 15, 31 and 45 are also rejected for the same reason as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 15, 31, 38, 42, 45 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US20180192432, of record, hereinafter ‘TENNY’) in view of Seo et al. (US20150029884, of record, hereinafter ‘SEO’).

Regarding claim 1, TENNY teaches a method of communication fo (Fig. 1, Fig. 5, Serving120), comprising:
determining that a serving cell (Fig. 1, Fig. 5, Serving 120) for a user equipment (UE) is to supply timing for the UE (Fig. 1, Fig. 5 UE 110)_ to use to measure a channel state information-reference signal (CSI-RS) (Fig. 5 event 510 
determining that a neighbor cell (Fig. 1, Fig, 5 Neighbor 130)  of the serving cell is to transmit the RS (Fig. 4, Para [0050]: the bit pattern 440 of FIG. 4 may still include bits instructing the UE to measure RSs on beams from the neighbor cell 130 that are not directed toward the UE. (Fig. 5, Para [0058]) At event 510, the serving cell 120 sends configuration information for the gap pattern to the UE 110 in a configuration message, include the bitmap and one or more of the period, the duration, the optional offset, and the CSI threshold (Thresh_CSI). The serving cell 120 may have previously derived the configuration information based on its knowledge of the RSs transmitted by the serving cell 120 and the neighbor cell 130);
generating a CSI-RS configuration for the CSI-RS based on the determining that the serving cell for the UE is to supply the timing for the UE to use to measure the CSI-RS and the determining that the neighbor cell of the serving cell is to transmit the RS (Para [0043-0044]: The network configures a UE (see also Fig. 5, event 510 Config information) with a measurement gap pattern, comprising a bitmap representing the union of the RS (CSI-RS, in para [0044]) pattern of the serving cell (first cell) and the RS pattern (xSS), in para [0044]) of neighbor cell, and an optional timing offset between the serving cell and the neighbor cell (first cell determines ), wherein the CSI-RS configuration comprises an indication that UE is to use the timing of the serving cell to measure the CSI-RS (Fig. 2, Para [0045]: timing offset 230 relative to one another of 5xTTI (5xTTI OFFSET from Frame Start of Serving cell) may be the result of the serving cell 120 and the neighbor cell 130 transmitting on different timelines and may not be present if the serving cell 120 and the neighbor cell 130 are synchronized (implying optional timing offset may or may not be given because timing difference may or may not present due to the time synchronization status between serving cell 120 and the neighbor cell 130, In any case, timing offset also implicitly indicating to UE 110 that serving cell clock to be used as reference clock for CSI-RS or RS measurement); and
transmitting the CSI-RS configuration comprising the indication to the UE (Fig. 5 event 510, Para [0058]: At event 510, the serving cell 120 sends configuration information for the (measurement) gap pattern to the UE 110 in a configuration message).
 determining that a neighbor cell of the serving cell is to transmit the CSI-RS, wherein the CSI-RS configuration comprises an indication that the UE is to use the timing of the serving cell to measure the CSI-RS, and transmitting the CSI-RS configuration comprising the indication to the UE (TENNY discloses (Para [0044]) neighbor cell to transmit RS (xSS), (Para [0045]) presence or absence of timing offset implicitly discloses reference timing supply by serving cell to measure the RS from neighbor cell, and (Fig. 5, event 510, Para [0058]) transmitting the configuration for CSI-RS from serving 120 and RS from neighbor 130).
In an analogous art, SEO generating a CSI-RS configuration for the CSI-RS based on the determining that the serving cell for the UE is to supply the timing for the UE to use to measure the CSI-RS and determining that a neighbor cell (Fig. 1, Fig, 5 Neighbor 130) of the serving cell is to transmit the CSI-RS (Para [0106]: the (serving BS, see Fig. 8) BS may inform (generates CS-RS configuration and configure) the UE of a CSI-RS configuration used by a neighbor cell, UE may measure CSI-RS to be transmitted according to specific CSI-RS configuration (indicated by the BS) from among CSI-RS configurations of the neighbor cell. (Fig. 8, S807, Para [0115]) In step S807, the UE may receive CSI-RS transferred from the target BS on the basis of first time information received from the serving BS. (Embodiment 2, Para [0119-0122]) The (serving) BS may configure CSI-RS of the neighbor cell and may signal the timing relationship between the serving cell and the neighbor cell. (Embodiment 3, Para [0125-0127]) Serving BS coordinates its own timing with target BS, serving BS adjusting it’s and
wherein the CSI-RS configuration comprises an indication that the first cell is to be used as a timing reference for the CSI-RS (Embodiment 2, Para [0119-0122]: The (serving) BS may configure CSI-RS of the neighbor cell and may signal the timing relationship between the serving cell and the neighbor cell. One bit is added to CSI-RS configuration contained in a plurality of CSI-RS configurations. If the added one bit is set to 1, measurement of the corresponding cell can be performed without additional synchronization. In this case, a decision reference for indicating whether synchronization (or tracking) will be carried out may be defined. (Implying a determination and indication that the first cell is to be used as a timing reference for the CSI-RS). (Embodiment 3, Para [0125-0127]) Serving BS coordinates its own timing with target BS, serving BS adjusting it’s own time or commanding target BS to adjust with serving BS, and commands UEs of the cell to measure CSI-RS of the counterpart cell (determines and indicates that that the first cell is to be used as a timing reference for the CSI-RS), and the UE measures the corresponding CSI-RS without additional cell acquisition When UE performs tracking only duration within a range based on serving-cell boundary can be tracked, which again discloses to serving cell time as the reference. Please note Seo (Para [0106]) the CS-RS configuration provided by serving BS); and
transmitting the CSI-RS configuration comprising the indication to the UE (Para [0119] the BS may configure CSI-RS of the neighbor cell and may signal the timing relationship between the serving cell and the neighbor cell).
SEO: para [0106, 0122]).

Regarding claim 9, TENNY teaches determining a timing difference between the serving cell and the neighbor cell (Para [0043-0044]: the network configures a UE with a measurement gap pattern, comprising a bitmap representing union of the RS (CSI-RS) patterns of the serving cell and of the neighbor cell, and an optional timing offset between the serving cell and the neighbor cell. See also Fig. 2, Para [0045] timing offset 5xTTI between serving cell 120 and neighbour cell 130).
TENNY does not explicitly disclose as a result of determining that the neighbor cell of the serving cell is to transmit the CSI-RS, sending to the neighbor cell an indication of the timing difference between the serving cell and the neighbor cell.
SEO teaches as a result of determining that the neighbor cell of the serving cell is to transmit the CSI-RS, sending to the neighbor cell an indication of the timing difference between the serving cell and the neighbor cell (Para [0125]: BS 1 or BS 2 may measure a specific time during which a Tx signal (e.g., CRS, CSI-RS, etc.) from the other party arrives at BS 1 or BS 2, and BS 1 or BS 2 may delay its own time 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SEO to the configuration information for the gap pattern of TENNY in order to take the advantage of a method of sending instruction for performing CSI-RS measurement of neighbor cell without doing additional synchronization with neighbor cell to avoid increased complexity, and unexpected effect on communication with a serving cell (SEO: para [0106, 0122]).

Regarding claim 11, the combination of TENNY and SEO, specifically TENNY teaches wherein the timing difference comprises a slot timing difference, a mini-slot timing difference, a system frame number timing difference, or any combination thereof (para [0043-0044]: the network configures a UE with a measurement gap pattern, comprising a bitmap representing the RS (CSI-RS) patterns of the serving cell and of the neighbor cell, and a timing offset between the serving cell and the neighbor cell. (Fig. 2, para [0045]) FIG. 2 illustrates an example with an RS pattern with a length of 24 subframes 210 across the 12 beams 220, and the cells 120 and 130 have a frame timing offset 230 relative to one another of 5xTTI (a slot timing difference)).

claim 15, TENNY teaches a base station (Fig. 1, Fig. 5, Serving120, Fig. 8 processing system 800, Para [0062]: processing system 800 a base station) for communication comprising:
a memory device (Fig. 8 Memory 806); and
a processing circuit (Fig. 8 Processor 804) coupled to the memory device and configured to:
determine that a serving cell (Fig. 1, Fig. 5, Serving 120) for a user equipment (UE) (Fig. 1, Fig. 5 UE 110) is to supply timing for the UE to use to measure a channel state information-reference signal (CSI-RS) (Fig. 5 event 510 Config, Para [0058]: At event 510, the serving cell 120 sends configuration information for the (measurement) gap pattern to the UE 110 in a configuration message. The configuration information may include the bitmap and one or more of the period, the duration, the optional offset, and the CSI threshold (Thresh_CSI). The UE may periodically measure the CSI-RS on the serving beam (implying serving cell determining supply timing for the UE for CSI-RS measurement and configures the UE accordingly);
determine that a neighbor cell (Fig. 1, Fig, 5 Neighbor 130) of the serving cell is to transmit the CSI-RS (Fig. 4, Para [0050]: the bit pattern 440 of FIG. 4 may still include bits instructing the UE to measure RSs on beams from the neighbor cell 130 that are not directed toward the UE. (Fig. 5, Para [0058]) At event 510, the serving cell 120 sends configuration information for the gap pattern to the UE 110 in a configuration message, include the bitmap and one or more of the period, the duration, the optional offset, and the CSI threshold (Thresh_CSI). The serving cell 120 may have previously ;
generate a CSI-RS configuration for the CSI-RS based on the determination that the serving cell for the UE is to supply the timing for the UE to use to measure the CSI-RS and the determination that the neighbor cell of the serving cell is to transmit the CSI-RS (Para [0043-0044]: The network configures a UE (see also Fig. 5, event 510 Config information) with a measurement gap pattern, comprising a bitmap representing the union of the RS (CSI-RS, in para [0044]) pattern of the serving cell (first cell) and the RS pattern (xSS), in para [0044]) of neighbor cell, and an optional timing offset between the serving cell and the neighbor cell (first cell determines transmission timing for CSI-RS transmitted by serving cell and RS transmitted by second cell with serving cell frame boundary as timing reference). (Fig. 4, 24-bit bitmap starting from the first TTI of the serving cell frame as start time reference, Para [0050]) the bit pattern 440 of FIG. 4 may still include bits instructing the UE to measure RSs on beams from the neighbor cell 130, directed towards UE, excluding beams 1-5 (including) beams 6-12. (The 24-bit bitmap starting from the first TTI of the serving cell frame as start time reference configured by the network indicates determining that a first cell is to supply at least the reference timing for transmission  of CSI-RS from the serving cell and RS (xSS) from neighbor cell)), wherein the CSI-RS configuration comprises an indication that UE is to use the timing of the serving cell to measure the CSI-RS (Fig. 2, Para [0045]: timing offset 230 relative to one another of 5xTTI (5xTTI OFFSET from Frame Start of Serving cell) may be the result of the serving cell 120 and the neighbor cell 130 transmitting on different timelines and may not be ; and
transmit the CSI-RS configuration comprising the indication to the UE (Fig. 5 event 510, Para [0058]: At event 510, the serving cell 120 sends configuration information for the (measurement) gap pattern to the UE 110 in a configuration message).
TENNY does not explicitly disclose generate a CSI-RS configuration for the CSI-RS based on the determining that the serving cell for the UE is to supply the timing for the UE to use to measure the CSI-RS and determine that a neighbor cell of the serving cell is to transmit the CSI-RS, wherein the CSI-RS configuration comprises an indication that UE is to use the timing of the serving cell to measure the CSI-RS, and transmit the CSI-RS configuration comprising the indication to the UE (TENNY discloses (Para [0044]) neighbor cell to transmit RS (xSS), (Para [0045]) presence or absence of timing offset implicitly discloses reference timing supply by serving cell to measure the RS from neighbor cell, and (Fig. 5, event 510, Para [0058]) transmitting the configuration for CSI-RS from serving 120 and RS from neighbor 130).
In an analogous art, SEO generate a CSI-RS configuration for the CSI-RS based on the determining that the serving cell for the UE is to supply the timing for the UE to use to measure the CSI-RS and determine that a neighbor cell (Fig. 1, Fig, 5 Neighbor 130)  of the serving cell is to transmit the CSI-RS (Para and
wherein the CSI-RS configuration comprises an indication that UE is to use the timing of the serving cell to measure the CSI-RS (Embodiment 2, Para [0119-0122]) The (serving) BS may configure CSI-RS of the neighbor cell and may signal the timing relationship between the serving cell and the neighbor cell. One bit is added to CSI-RS configuration contained in a plurality of CSI-RS configurations. If the added one bit is set to 1, measurement of the corresponding cell can be performed without additional synchronization. In this case, a decision reference for indicating whether synchronization (or tracking) will be carried out may be defined. (Implying a determination and indication that the first cell is to be used as a timing reference for the CSI-RS). (Embodiment 3, Para [0125-0127]) Serving BS coordinates its own timing with target BS, serving BS adjusting it’s own time or commanding target BS to adjust with serving BS, and commands UEs of the cell to measure CSI-RS of the counterpart cell 
transmit the CSI-RS configuration comprising the indication to the UE (Para [0119] the BS may configure CSI-RS of the neighbor cell and may signal the timing relationship between the serving cell and the neighbor cell).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SEO to the configuration information for the gap pattern of TENNY in order to take the advantage of a method of sending instruction for performing CSI-RS measurement of neighbor cell without doing additional synchronization with neighbor cell to avoid increased complexity, and unexpected effect on communication with a serving cell (SEO: para [0106, 0122]).

Regarding claim 31, TENNY teaches a method of communication for a user equipment (UE) (Fig. 1, Fig. 5 UE 110), comprising:
receiving a channel state information-reference signal (CSI-RS) configuration for a RS to be transmitted by a neighbor cell of a serving cell for the UE (Para [0043-0044]: The network configures a UE (see also Fig. 5, event 510 Config information) with a measurement gap pattern, comprising a bitmap representing the ),
wherein the CSI-RS configuration comprises an indication that the UE is to use timing of the serving cell to measure the RS (Fig. 2, Para [0045]: timing offset 230 relative to one another of 5xTTI (5xTTI OFFSET from Frame Start of Serving cell) may be the result of the serving cell 120 and the neighbor cell 130 transmitting on different timelines and may not be present if the serving cell 120 and the neighbor cell 130 are synchronized (implying optional timing offset may or may not be given because timing difference may or may not present due to the time synchronization status between serving cell 120 and the neighbor cell 130, In any case, timing offset also implicitly indicating to UE 110 that serving cell clock to be used as reference clock for CSI-RS or RS measurement);
determining the timing of the serving cell (Para [0032]: when beamforming and beam sweeping are implemented, in addition to the UE needing to measure at a time when an RS is being transmitted, the UE may also need to measure at a time when a downlink beam is directed toward the UE. (Fig. 5, events 510-540, para [0058]) At event 510, the serving cell 120 sends configuration information for the gap pattern to the UE 110 in a configuration message. At events 520-540, UE periodically measure the CSI-RS on the serving beam and sends reports CQI (UE determines the timing of serving cell 120, implicit). (Fig. 7, step 720) the UE performs a CSI measurement on the serving beam from the UE's serving cell); and
using the timing of the serving cell to measure the CSI-RS transmitted by the neighbor cell (Fig. 2, Para [0045]) timing offset 230 relative to one another of 5xTTI (5xTTI OFFSET) may be the result of the serving cell 120 and the neighbor cell 130 transmitting on different timelines and may not be present if the serving cell 120 and the neighbor cell 130 are synchronized. (Fig. 5, event 540, para [0058]) At event 540, the serving cell 120 and the neighbor cell 130 send RSs that are received by the UE 110 in a measurement gap 545 specified by the bitmap (and optional timing offset indication in the configuration message), implying UE measures CSI-RS from serving cell 120 using the timing of the serving cell 120, and measures RS from neighbor 130 using either timing of the serving cell 120 when synchronized or an offset timing based on the timing of the serving cell 120. See also Fig. 7 steps 720-750, measures RS from neighbor indicated by gap pattern as described by Fig. 4, Para [0050]).
TENNY does not explicitly disclose a channel state information-reference signal (CSI-RS) configuration for a CSI-RS to be transmitted by a neighbor cell of a serving 
In an analogous art, SEO teaches a channel state information-reference signal (CSI-RS) configuration for a CSI-RS to be transmitted by a neighbor cell of a serving cell for the UE (Para [0106]: the (serving BS, see Fig. 8) BS may inform (generates CS-RS configuration and configure) the UE of a CSI-RS configuration used by a neighbor cell, UE may measure CSI-RS to be transmitted according to specific CSI-RS configuration (indicated by the BS) from among CSI-RS configurations of the neighbor cell. (Fig. 8, S807, Para [0115]) In step S807, the UE may receive CSI-RS transferred from the target BS on the basis of first time information received from the serving BS. (Embodiment 2, Para [0119-0122]) The (serving) BS may configure CSI-RS of the neighbor cell and may signal the timing relationship between the serving cell and the neighbor cell. (Embodiment 3, Para [0125-0127]) Serving BS coordinates its own timing with target BS, serving BS adjusting it’s own time or commanding target BS to adjust with serving BS, and commands UEs of the cell to measure CSI-RS of the counterpart cell);
wherein the CSI-RS configuration comprises an indication that the UE is to use timing of the serving cell to measure the CSI-RS (Embodiment 2, Para [0119-0122]) The (serving) BS may configure CSI-RS of the neighbor cell and may signal the timing relationship between the serving cell and the neighbor cell. One bit is added to CSI-RS configuration contained in a plurality of CSI-RS configurations. If the added one bit is set to 1, measurement of the corresponding cell can be performed without ; and 
using the timing of the serving cell to measure the CSI-RS transmitted by the neighbor cell (Embodiment 2, Para [0122]: The UE having received the above timing information may decide whether to perform synchronization (or tracking) according to the corresponding information, and signal intensity measurement of cells in which inter-cell timing is well aligned can be performed without synchronization (or tracking). (Embodiment 3, Para [0125-0127]) Serving BS coordinates its own timing with target BS, serving BS adjusting it’s own time or commanding target BS to adjust with serving BS, and commands UEs of the cell to measure CSI-RS of the counterpart cell (determines and indicates that that the first cell is to be used as a timing reference for the CSI-RS), and the UE measures the corresponding CSI-RS without additional cell acquisition).
SEO: para [0106, 0122]).

Regarding claim 38, the combination of TENNY and SEO, specifically TENNY teaches decoding the CSI-RS based on the CSI-RS configuration (Fig. 5, events 520-540, para [0058]) The UE may periodically measure the CSI-RS on the serving beam and may continue to send such reports as long as the CQI is greater than the CSI threshold).

Regarding claim 42, the combination of TENNY and SEO, specifically TENNY teaches determining a timing difference between the serving cell and the neighbor cell (Fig. 2, Para [0045]: The timing offset 230 (5xTTI OFFSET from Frame Start of Serving cell) may be the result of the serving cell 120 and the neighbor cell 130 transmitting on different timelines and may not be present if the serving cell 120 and the neighbor cell 130 are synchronized (implying optional timing offset may or may not be given because timing difference may or may not present due to the time synchronization status between serving cell 120 and the neighbor cell 130, In any case, timing offset 

Regarding claim 45, TENNY teaches a user equipment (Fig. 1, Fig. 5 UE 110, Fig. 8 processing system 800, para [0062]: the processing system 800 is in a user-side device accessing a wireless or wireline telecommunications network) for communication comprising:
a memory device (Fig. 8 Memory 806); and
a processing circuit (Fig. 8 Processor 804) coupled to the memory device and configured to (para [0061]: the memory 806 may be adapted to store programming and/or instructions for execution by the processor 804):
receive a channel state information-reference signal (CSI-RS) configuration for a RS to be transmitted by a neighbor cell of a serving cell for the UE (Para [0043-0044]: The network configures a UE (see also Fig. 5, event 510 Config information) with a measurement gap pattern, comprising a bitmap representing the union of the RS (CSI-RS, in para [0044]) pattern of the serving cell (first cell) and the RS pattern (xSS), in para [0044]) of neighbor cell, and an optional timing offset between the serving cell and the neighbor cell (first cell determines transmission timing for CSI-RS transmitted by serving cell and RS transmitted by second cell with serving cell frame boundary as timing reference). (Fig. 4, 24-bit bitmap starting from the first TTI of the serving cell frame as start time reference, Para [0050]) the bit pattern 440 of FIG. 4 may still include bits instructing the UE to measure RSs on beams from the neighbor cell 130, directed towards UE, excluding beams 1-5 (including) beams 6-12. (The 24-bit 
wherein the CSI-RS configuration comprises an indication that the UE is to use timing of the serving cell to measure the RS (Fig. 2, Para [0045]: timing offset 230 relative to one another of 5xTTI (5xTTI OFFSET from Frame Start of Serving cell) may be the result of the serving cell 120 and the neighbor cell 130 transmitting on different timelines and may not be present if the serving cell 120 and the neighbor cell 130 are synchronized (implying optional timing offset may or may not be given because timing difference may or may not present due to the time synchronization status between serving cell 120 and the neighbor cell 130, In any case, timing offset also implicitly indicating to UE 110 that serving cell clock to be used as reference clock for CSI-RS or RS measurement);
determine the timing of the first-serving cell (Para [0032]: when beamforming and beam sweeping are implemented, in addition to the UE needing to measure at a time when an RS is being transmitted, the UE may also need to measure at a time when a downlink beam is directed toward the UE. (Fig. 5, events 510-540, para [0058]) At event 510, the serving cell 120 sends configuration information for the gap pattern to the UE 110 in a configuration message. At events 520-540, UE periodically measure the CSI-RS on the serving beam and sends reports CQI (UE determines the timing of ; and
use the timing of the serving cell to measure the RS transmitted by the neighbor cell (Fig. 2, Para [0045]) timing offset 230 relative to one another of 5xTTI (5xTTI OFFSET) may be the result of the serving cell 120 and the neighbor cell 130 transmitting on different timelines and may not be present if the serving cell 120 and the neighbor cell 130 are synchronized. (Fig. 5, event 540, para [0058]) At event 540, the serving cell 120 and the neighbor cell 130 send RSs that are received by the UE 110 in a measurement gap 545 specified by the bitmap (and optional timing offset indication in the configuration message), implying UE measures CSI-RS from serving cell 120 using the timing of the serving cell 120, and measures RS from neighbor 130 using either timing of the serving cell 120 when synchronized or an offset timing based on the timing of the serving cell 120. See also Fig. 7 steps 720-750, measures RS from neighbor indicated by gap pattern as described by Fig. 4, Para [0050]).
TENNY does not explicitly disclose a channel state information-reference signal (CSI-RS) configuration for a CSI-RS to be transmitted by a neighbor cell of a serving cell for the UE, wherein the CSI-RS configuration comprises an indication that the UE is to use timing of the serving cell to measure the CSI-RS, and use the timing of the serving cell to measure the CSI-RS transmitted by the neighbor cell.
In an analogous art, SEO teaches a channel state information-reference signal (CSI-RS) configuration for a CSI-RS to be transmitted by a neighbor cell of a serving cell for the UE (Para [0106]: the (serving BS, see Fig. 8) BS may inform (generates CS-RS configuration and configure) the UE of a CSI-RS configuration used 
wherein the CSI-RS configuration comprises an indication that the UE is to use timing of the serving cell to measure the CSI-RS (Embodiment 2, Para [0119-0122]) The (serving) BS may configure CSI-RS of the neighbor cell and may signal the timing relationship between the serving cell and the neighbor cell. One bit is added to CSI-RS configuration contained in a plurality of CSI-RS configurations. If the added one bit is set to 1, measurement of the corresponding cell can be performed without additional synchronization. In this case, a decision reference for indicating whether synchronization (or tracking) will be carried out may be defined. (Implying a determination and indication that the first cell is to be used as a timing reference for the CSI-RS). (Embodiment 3, Para [0125-0127]) Serving BS coordinates its own timing with target BS, serving BS adjusting it’s own time or commanding target BS to adjust with serving BS, and commands UEs of the cell to measure CSI-RS of the counterpart cell (determines and indicates that that the first cell is to be used as a timing reference for ; and 
use the timing of the serving cell to measure the CSI-RS transmitted by the neighbor cell (Embodiment 2, Para [0122]: The UE having received the above timing information may decide whether to perform synchronization (or tracking) according to the corresponding information, and signal intensity measurement of cells in which inter-cell timing is well aligned can be performed without synchronization (or tracking). (Embodiment 3, Para [0125-0127]) Serving BS coordinates its own timing with target BS, serving BS adjusting it’s own time or commanding target BS to adjust with serving BS, and commands UEs of the cell to measure CSI-RS of the counterpart cell (determines and indicates that that the first cell is to be used as a timing reference for the CSI-RS), and the UE measures the corresponding CSI-RS without additional cell acquisition).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SEO to the configuration information for the gap pattern of TENNY in order to take the advantage of a method of sending instruction for performing CSI-RS measurement of neighbor cell without doing additional synchronization with neighbor cell to avoid increased complexity, and unexpected effect on communication with a serving cell (SEO: para [0106, 0122]).

Regarding claim 60, TENNY does not explicitly disclose sending CSI-RS timing information to the second cell.
SEO teaches sending CSI-RS timing information to the neighbor  cell (Para [0125]: BS 1 or BS 2 may measure a specific time during which a Tx signal (e.g., CRS, CSI-RS, etc.) from the other party arrives at BS 1 or BS 2, and BS 1 or BS 2 may delay its own time boundary by the measured propagation delay. If necessary, the serving BS may command another target BS to advance (or delay) a time boundary).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SEO to the configuration information for the gap pattern of TENNY in order to take the advantage of a method of sending instruction for performing CSI-RS measurement of neighbor cell without doing additional synchronization with neighbor cell to avoid increased complexity, and unexpected effect on communication with a serving cell (SEO: para [0106, 0122]).

Claims 7, 40-41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US20180192432, of record, hereinafter ‘TENNY’) in view of Seo et al. (US20150029884, of record, hereinafter ‘SEO’) and with further in view of Nam et al. (US20180262313, of record, with priority of US Provisional Application 62484193, hereinafter ‘NAM’).
claim 7, the combination of TENNY and SEO do not explicitly disclose wherein the CSI-RS configuration comprises an indication of a sub-carrier spacing of the CSI-RS.
In an analogous art, NAM teaches wherein the CSI-RS configuration comprises an indication of a sub-carrier spacing of the CSI-RS (TABLE 2, para [0236]: slot offset parameter of CSI-RS configuration is determined by the subcarrier spacing, e.g., according to TABLE 2. (Para [0317]) CSI-RS configuration parameters configured per cell may comprise: a physical cell ID; numerology (i.e., SCS)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NAM to the system of TENNY and SEO in order to take the advantage of a method supporting multiple services in advanced communication systems to be provided for supporting higher data rates beyond 4th-Generation (4G) communication system such as long term evolution (LTE) (NAM: para [0004]). 

Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Regarding claim 44, the combination of TENNY and SEO do not explicitly disclose conducting a mobility operation associated with the second cell based on the CSI-RS.
NAM teaches conducting a mobility operation associated with the second cell based on the CSI-RS (Para [0162]: The main use case of the additional 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NAM to the system of TENNY and SEO in order to take the advantage of a method supporting multiple services in advanced communication systems to be provided for supporting higher data rates beyond 4th-Generation (4G) communication system such as long term evolution (LTE) (NAM: para [0004]).

Claims 10, 12-14 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US20180192432, of record, hereinafter ‘TENNY’) in view of Seo et al. (US20150029884, of record, hereinafter ‘SEO’) and with further in view of Adachi et al. (US20170223760, of record, hereinafter ‘ADACHI’).
Regarding claim 10, the combination of TENNY and SEO do not explicitly disclose wherein the timing difference comprises a symbol timing difference (although TENNY discloses (Fig. 2, Para [0045]) timing offset 230 relative to one another of 5xTTI (5xTTI OFFSET from Frame Start of Serving cell) between the serving cell 120 and the 
In an analogous art, ADACHI teaches wherein the timing difference comprises a symbol timing difference (para [0072]: The UE 100 #1, while retaining the synchronization information (System Frame Number, Subframe Number, Slot Number, Symbol Number, etc.) of the cell #1, uses the broadcast information (MIB) of the cell #2 to receive time information (System Frame Number, Subframe Number, Slot Number, Symbol Number, etc.) of the cell #2. The UE 100 #1 compares the synchronization information (Symbol Number) of the cell #1 and the time information (Symbol Number) of the cell #2 to measure the timing difference),
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ADACHI of using the timing difference report in to the timing offset parameter of CSI-RS configuration of TENNY and SEO in order to take the advantage of a method for performing reference signal measurement using optimal resources for mobility control or handover consideration from a serving cell to a neighboring cell (ADACHI: para [0036, 0090]).

Regarding claim 12, the combination of TENNY and SEO do not explicitly disclose wherein the determination of the timing difference comprises receiving an indication of the timing difference from the UE.
ADACHI teaches wherein the determination of the timing difference comprises receiving an indication of the timing difference from the UE (Fig. 7, S15 Measurement of Timing Difference, S16 Notifying Timing Difference to eNB200#1, para [0089-0090, 0093-0094]: eNB configures UE for measurement report for a target cell to use for cell reselection or handover, and receives the measurement report. In step S15, the UE 100 #1 measures a timing difference between a timing of a signal received from the cell #1 and a timing of a signal received from the cell #2. In step S16, the UE 100 #1 notifies the eNB 200 #1 of the timing difference).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ADACHI of using the timing difference report in to the system of using prior report of TENNY and SEO in order to take the advantage of a method for performing reference signal measurement using optimal resources for mobility control or handover consideration from a serving cell to a neighboring cell (ADACHI: para [0036, 0090]).

Regarding claim 13, the combination of TENNY and SEO do not explicitly disclose sending a request to measure the timing difference to the UE.
ADACHI teaches sending a request to measure the timing difference to the UE (Fig. 7, S14 Timing Difference Inquiry, para [0092]: In step S14, the eNB 200 #1 transmits the timing difference inquiry to the UE 100 #1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ADACHI of using the timing difference report in to the system of using prior report of TENNY and ADACHI: para [0036, 0090]).

Regarding claim 14, the combination of TENNY and SEO do not explicitly disclose wherein the determination of the timing difference comprises receiving a first indication of the timing difference from the UE and at least one second indication of the timing difference from at least one other UE, and generating an estimate of the timing difference based on the first indication of the timing difference and the at least one second indication of the timing difference.
In an analogous art, ADACHI teaches wherein the determination of the timing difference comprises receiving a first indication of the timing difference from the UE and at least one second indication of the timing difference from at least one other UE (para [0008]: A base station comprising  a receiver configured to receive, from a plurality of user terminals configured to exist in the first cell, a timing difference between a timing of a signal received from the first cell and a timing of a signal received from the second cell), and
generating an estimate of the timing difference based on the first indication of the timing difference and the at least one second indication of the timing difference (para [0008]: A base station comprising a controller configured to determine, on the basis of the timing difference received from the plurality of user terminals configured to exist in the first cell, a single timing difference. (para [0096]) the single 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ADACHI of using the timing difference report in to the system of using prior report of TENNY and SEO in order to take the advantage of a method for performing reference signal measurement using optimal resources for mobility control or handover consideration from a serving cell to a neighboring cell (ADACHI: para [0036, 0090]).

Regarding claim 43, the combination of TENNY and SEO do not explicitly disclose determining the timing difference, and sending an indication of the timing difference to the first cell.
. In an analogous art, ADACHI teaches determining the timing difference (Fig. 7, S15 Measurement of Timing Difference, para [0093]: In step S15, the UE 100 #1 measures a timing difference between a timing of a signal received from the cell #1 and a timing of a signal received from the cell #2); and
sending an indication of the timing difference to the serving cell (Fig. 7, S16 Notifying Timing Difference to eNB200#1, para [0094]: In step S16, the UE 100 #1 notifies the eNB 200 #1 of the timing difference).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ADACHI of using the timing difference report in to the system of using prior report of TENNY and SEO in order to take the advantage of a method for performing reference signal ADACHI: para [0036, 0090]).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al. (US20180192432, of record, hereinafter ‘TENNY’) in view of Seo et al. (US20150029884, of record, hereinafter ‘SEO’) and with further in view of Marinier et al. (US20130322376, of record, hereinafter ‘MARINIER’).
Regarding claim 39, the combination of TENNY and SEO do not explicitly teach wherein the decoding comprises: determining a scrambling sequence based on the CSI-RS configuration, and decoding the CSI-RS based on the scrambling sequence.
In analogous art, MARINIER teaches wherein the decoding comprises: 
determining a scrambling sequence based on the CSI-RS configuration (para [0402]: To further assist the WTRU in decoding the transmission points, in one or more embodiments, the network may provide a scrambling configuration for the CSI-RS points); and
decoding the CSI-RS based on the scrambling sequence (para [0402]: the network may provide a scrambling configuration for the CSI-RS points that the WTRU may decode (or at least try to decode) in the configured subframe).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MARINIER to the system of TENNY and SEO in order to take the advantage of providing a method for improving the cell-edge throughput performance or to support handover (MARINIER: para [0060, 0421]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US20130163569), describing apparatus and method for transmitting/receiving reference signal transmission information in cellular radio communication system using cooperative multi-point scheme

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413